Order of the Supreme Court, New York County (Martin Evans, J.), entered March 3, 1988, which granted plaintiffs’ motion to reargue and, upon reargument, adhered to the prior decision, is unanimously modified on the law to the extent of vacating the court’s prior order and granting summary judgment to plaintiffs directing defendants to offer a renewal lease, with costs and disbursements.
*452This court’s recent determination in Festa v Leshen (145 AD2d 49), which upheld the succession provisions of the Rent Stabilization Code (9 NYCRR 2523.5 [b] [1], [2]), is dispositive herein. Accordingly, defendants are required to offer plaintiff daughter a renewal lease. Concur — Sullivan, J. P., Carro, Milonas and Smith, JJ.